DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Jie Yang on 8/9/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 24, delete “an”, the second occurrence, insert --the--.
In claim 3, line 4, delete “an”, insert --the--.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Song (CN 202262390). Regarding claim 1, Song discloses a sub-machine of a soda fountain with an adjustable exhaust velocity (fig.1-6), comprising a main body (see fig.1), a water bottle connector (inner connecting features of 5 to neck of container 4), a housing (1), a taper ring (83), a bottom cover (5), a positioning seat (83), an air inlet assembly (area 81), an air nozzle rod (82), an exhaust valve (104) and a soda bottle (4), wherein the exhaust valve comprises an exhaust valve cavity (2A) provided on the main body (cavity within marked area 102 and 103), an annular seat body (seat under 105), a sealing member (105), an exhaust valve body (101), a valve rod (1041), a sealing gasket seat arranged at a lower end of the valve rod (common practice to have a sealing gasket at lower end of 104), a pressure spring (102/103) and a nut (106), and an air guide hole (1011) in the exhaust valve cavity is communicated with an inner cavity of the taper ring (see fig.6 and 1); the annular seat body is connected to a lower end of the exhaust valve body (seat for body of 101, see fig.3 and 6), the nut is screwed to the exhaust valve body (see fig.6), the valve rod passes through a top plate of the nut and extends out (top plate of 106), the pressure spring is matched with the sealing gasket seat and the top plate of the nut (see 103 in fig.6), wherein the sub-machine further comprises a connecting seat, an exhaust knob (95) and an exhaust key (94), the connecting seat (in 91) comprises a circular body part, a guide hole along an axis of the circular body part (hole in 96), the exhaust knob comprises a handle part, an arc-shaped part with a lower opening and a side opening, an exhaust key cavity connected to the arc-shaped part (see shape of 94-95 extending into 1). In combination with other claimed limitations, Song and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention regarding the sealing gasket on the sealing gasket seat is matched with an exhaust hole at the bottom of the exhaust valve body; the annular seat body is arranged at the bottom of the exhaust valve cavity and a sealing ring is arranged in the annular seat body, a flat seat plate part arranged at the top of the circular body part, an inclined surface part located on a clockwise side of the flat seat plate part and a spiral guide surface part, and the guide hole passes through a center of the flat seat plate part; and the exhaust knob comprises a sliding driving plate part arranged at a lower end of a wallboard of a fixed cavity; the circular body part is inserted into the arc-shaped part, and the exhaust key is fixedly connected to the fixed cavity, a circumferential wallboard of the positioning seat is provided with a guide notch; and the connecting seat covers an upper opening of an exhaust valve cavity, an upper end of the valve rod passes through a guide hole of the connecting seat and is pivoted to the exhaust key, and a lower surface of the exhaust key is attached to the flat seat plate part; the circular body part of the connecting seat extends into the arc-shaped part, the exhaust key is nested into the exhaust key cavity, and the handle part extends out from a guide notch; the exhaust key is in sliding fit with the inclined surface part, and the sliding driving plate part is in sliding fit with the spiral guide surface part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754